            Case 1:21-cv-00206-GWC Document 13 Filed 04/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Jake M. Reinhardt et. Al.,
         Plaintiffs,                                    Civil Action No. 1:21-cv-00206-GWC
-against-
                                                        NOTICE OF MOTION TO ADMIT
City of Buffalo, et. al.,
                                                        COUNSEL PRO HAC VICE

        Defendants.




        PLEASE TAKE NOTICE that upon the annexed affidavit of movant and the Certificate of

Good Standing annexed thereto, I, Kevin M. Habberfield, will move this Court for an order allowing the

admission of movant, a member in good standing of the bar of the State of Pennsylvania, as attorney pro

hac vice as counsel for Bail Shop, LLC. There are no pending disciplinary proceedings against me in

any state or federal court.


Dated: April 15, 2021                              BLACK, LYLE & HABBERFIELD, LLP

                                                   BY:_____________________________
                                                   Kevin M. Habberfield, Esq.
                                                   Attorneys for Defendant Bail Shop, LLC
                                                   129 North Union Street, 2nd Floor
                                                   P.O. Box 648
                                                   Olean, New York 14760
                                                   Telephone: (716) 373-1920
                                                   kevin@blhfirm.com
